Citation Nr: 0015845	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  99-03 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD) following a grant of 
service connection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel







INTRODUCTION

The veteran served on active duty from March 1966 until June 
1969.  His claim come before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which granted service connection for PTSD 
and assigned a 30 percent evaluation, from August 29, 1997, 
the date of claim. 


FINDINGS OF FACT

1.  The veteran's PTSD is reported to be manifested by total 
occupational and social impairment due to such symptoms as 
paranoia, a decrease in concentration, extreme levels of 
stress, social isolation, an inability to get along with 
others, and flashbacks and nightmares about Vietnam resulting 
in dissociative episodes.

2.  The veteran has been diagnosed with various nonservice-
connected psychiatric disorders, including schizophrenia, 
psychosis, dysthymic disorder, and major depression; however, 
an examiner for the VA attributed all signs and symptoms to 
the veteran's service-connected PTSD and assigned a GAF score 
of 35.


CONCLUSION OF LAW

The criteria for an initial evaluation of 100 percent for 
PTSD have been met. 38 U.S.C.A. §§ 1155, 5107 (West 1991) ; 
38 C.F.R. §§ 4.1-4.14, 4.125, 4.130, 4.132, Diagnostic Code 
9411 (1999).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

By a rating decision rendered in December 1998, the RO 
accepted the veteran's claimed history, granted service 
connection for PTSD and assigned a 30 percent evaluation, 
effective from August 1997.  The veteran filed a notice of 
disagreement with respect to the 30 percent evaluation, and 
this appeal ensued.  As this is a claim of disagreement with 
the initial rating assigned following a grant of service 
connection, separate ratings may be assigned for separate 
periods of time based on the facts found, a practice known as 
"staging."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

In assigning a 30 percent evaluation, the RO considered VA 
outpatient treatment reports dated in 1996 and 1997.  Of 
particular relevance, these reports reflect that the veteran 
was afforded a psychological evaluation in January 1996.  
During the interview, the veteran indicated that his wife had 
left him in 1985 and that he had two sons and one daughter.  
He mentioned that he had some contact with his children and 
had one friend with whom he would visit on occasion.  He 
stated that he currently lived with his two sisters.  The 
veteran explained that he heard voices of soldiers from 
Vietnam telling him that they were "coming to get his 
children."  He explained, however, that no auditory 
hallucinations were present if he took his medication.  He 
said that he generally felt sad and would cry once a week.  
He denied suicidal ideation. 

The psychologist described the veteran as casual but neat.  
The veteran also appeared cooperative, well oriented, 
moderately uncomfortable and tearful at times.  Minnesota 
Multiphasic Personality Inventory (MMPI) testing revealed 
that the veteran was experiencing extreme levels of distress 
and/or an elevated level of psychopathology.  The 
psychologist explained that individuals with profiles similar 
to the veteran's were likely to evidence a thought disorder 
with paranoid features, delusions of persecution, grandeur, 
hallucinations, tangential or circumstantial thinking, 
difficulty with concentration and attention, memory deficits, 
poor judgment, feelings of inferiority and insecurity, 
withdrawal from everyday activities, emotional apathy, social 
withdrawal, and significant personal stress due to 
depression, worry and tension.  The psychologist concluded 
that the current MMPI-2 profile would suggest a diagnosis of 
either paranoid schizophrenia or schizoaffective disorder.  
However, the psychologist said these were considered 
tentative diagnoses, given the veteran's extreme validity and 
clinical scales. 

Continued outpatient treatment reports throughout 1997 show 
that the veteran reported similar complaints involving 
auditory hallucinations, anxiety, depression, decreased 
concentration, and an inability to be around people.  The 
veteran also described hypervigilence, panic attacks, as well 
as intrusive thoughts, flashbacks and nightmares about 
Vietnam.  These reports include diagnoses of (1) 
schizophrenic disorder, paranoid type; (2) panic disorder; 
(3) PTSD, chronic, severe; (4) dysthymic disorder secondary 
to PTSD with occasional features; and (5) PTSD with psychotic 
feelings and depression. 

In May 1998, the veteran underwent psychiatric evaluation at 
Knox Community Hospital for PTSD.  The examiner related that 
he had reviewed the veteran's claims file.  At that time, the 
veteran reported that he last worked as a mail carrier 
fifteen years ago, but quit because of an inability to 
concentrate and stay focused.  The veteran's chief complaints 
included nightmares, sleeplessness, and hearing voices 
telling him to "kill his children."  He also described 
nightmares, flashbacks and constant intrusive recollections 
about Vietnam.  He said that he had lost interest in 
everything and "just wanted to be left alone."  He 
indicated that he was detached and estranged from everyone 
except his immediate family.  He described irritability and 
outbursts of anger, causing him to stay away from people.  He 
said that he would experience hypervigilence, an exaggerated 
startle response, and difficulty concentrating.  Based on 
these findings, as well as a review of the claims file, the 
examiner provided the following Axis I diagnoses: (1) PTSD; 
(2) psychosis, not otherwise specified; (3) obsessive 
/compulsive disorder; and (4) and major depression, severe, 
chronic.  The examiner also assigned the veteran a Global 
Assessment of Functioning (GAF) score of 35, which reflects 
some impairment in reality testing, depressed mood, no 
friends, and an inability to work. 

The veteran underwent an additional psychiatric evaluation by 
VA in October 1998 to assess the nature and severity of his 
PTSD.  A report from that evaluation notes that the veteran 
exhibited marked diminished interest and participation in 
significant activities, stating that "I'm not interested in 
nothing anymore."  He described feelings of detachment and 
estrangement from others, as well as a restricted range of 
affect.  He expressed a sense of a foreshortened future, 
stating that "I am going to be dead soon."  During the 
interview, he appeared very depressed, crying and becoming 
quietly agitated.  He described irritability, outbursts of 
anger, depression, decreased concentration, hypervigilence, 
and sleeplessness due to nightmares.  He stated that he quit 
his job as a mail carrier because he would occasionally 
experience episodes in which he had not delivered the mail 
and did not know what he had been doing for the past hour or 
so. 

On mental status examination, the veteran was alert and 
oriented times three.  He appeared somewhat guarded, with 
only intermittent eye contact.  Speech was logical and goal 
directed, affect was somewhat blunted, and mood was dysphoric 
and anxious.  The veteran described multiple neurovegetative 
symptoms of depression, including an irregular appetite, 
chronic insomnia, loss of energy, chronic lack of motivation, 
and an almost constant anhedonia.  He denied both suicidal 
and homicidal ideation.  He further denied auditory and 
visual hallucinations.  The examiner explained that the 
voices the veteran had reported appeared to be in the nature 
of flashbacks rather than auditory phenomena.  His flashbacks 
were intense and occurred on a daily basis.  He denied 
persecutorial delusions or delusional thoughts.  He also 
denied any history of panic attacks and obsessive compulsive 
symptomatology.  It was noted that the veteran's 
concentration during the interview was intermittent and 
difficult to assess.  He was able to spell "world" 
backwards.  Immediate memory testing showed that he was able 
to recall three out of three objects after one minute and two 
out of three objects after three minutes.  His judgment was 
formally correct, his insight was fair, and his intelligence 
appeared to be within normal limits. 

Based on these findings, the examiner concluded with 
diagnoses of (1) PTSD, chronic, severe, with dissociative 
episodes, leading to a history of dysthymia and recurrent 
major depressive episodes (currently majorly depressed); and 
(2) chronic initial and middle insomnia.  The veteran was 
assigned a GAF score of 35, with an estimated score of 55 
over the past year.  The examiner commented that he found no 
evidence to support the previous diagnosis of paranoid 
schizophrenia; however, it was possible that the veteran 
exhibited paranoid delusions while deeply depressed.  The 
examiner recommended that the veteran be started on fairly 
high levels of medication.  He based the recommendation on 
his opinion that fairly high levels of medication are much 
more effective and can significantly diminish the number and 
intensity of flashbacks, anger, and depressive symptomatology 
in individuals with chronic and severe PTSD.


II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  Essentially, when the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-56 (1990). 

As noted, the veteran's PTSD is currently evaluated as 30 
percent disabling under the criteria for rating mental 
disorders.  Under this criteria, a 30 percent evaluation is 
assigned for occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, and recent 
events).  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent evaluation is warranted for PTSD when the 
disorder causes occupational and social impairment, with 
reduced reliability and productivity, due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more frequently than once 
per week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g. retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 evaluation is warranted when a veteran's PTSD creates 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  Id.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  Id.

Applying the above criteria to the facts of this case, the 
Board finds that the veteran's PTSD is most consistent with a 
100 percent evaluation under the criteria for evaluating 
mental disorders for the entire period from the date of 
service connection to the present.  Initially, the Board 
finds that the veteran's psychiatric symptoms are attributed 
to his service-connected PTSD as opposed to various 
nonservice-connected disorders identified in the record.  
Although the Board notes that the veteran has been diagnosed 
with schizophrenia, psychosis, dysthymic disorder, and major 
depression, a VA examiner in October 1998 concluded that no 
evidence supported the prior diagnosis paranoid 
schizophrenia.  Instead, the examiner concluded with a 
diagnosis of PTSD, chronic, severe, with dissociative 
episodes, leading to a history of dysthymia and recurrent 
major depressive episodes (currently majorly depressed).  
Thus, the examiner attributed the veteran's dissociative and 
depressive symptoms to PTSD.  As a result, the Board will 
also attribute all signs and symptoms to the veteran's 
service-connected PTSD.  Mittleider v. West, 11 Vet. App. 181 
(1998) (when it is not possible to separate the effects of 
the service-connected condition from a nonservice-connected 
condition, 38 C.F.R. § 3.102, which requires that reasonable 
doubt on any issue be resolved in the veteran's favor, 
clearly dictates that such signs and symptoms be attributed 
to the service-connected condition).  

It appears that the veteran's PTSD renders him totally 
impaired in both occupational and social functioning due to 
such symptoms as paranoia, a decrease in concentration, 
outbursts of anger, an inability to get along with others, 
neurovegetative symptoms, and intense flashbacks and 
nightmares about Vietnam causing dissociative episodes.  The 
Board stresses, moreover, that several mental health care 
professionals have characterizes the veteran's PTSD as 
severe.  In addition, the Board places significant weight on 
the GAF scores of 35 contained in the May and October 1998 
psychiatric examination reports, indicating that the veteran 
is unable to work.  Under the Diagnostic Criteria from DSM-
IV, this score is appropriate where behavior is manifested by 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  See 
Quick Reference to the Diagnostic Criteria from DSM-IV at 46-
47 (1996) (emphasis added).  The Board finds that these GAF 
scores reflect a disability which is contemplated in the 
criteria for a 100 percent evaluation under the criteria for 
rating mental disorders.  Accordingly, a 100 percent 
schedular disability evaluation for PTSD is warranted since 
the date of service connection. 

ORDER

Entitlement to an initial 100 percent schedular disability 
evaluation for PTSD is granted, subject to the laws and 
regulations governing the payment of monetary benefits.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals



 

